DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7 and 14 are objected to because of the following informalities:  Claims 1 and 7 recite the limitation “characterized by” and “characterized in that” in bold lettering. Claim 14 recite the limitation “characterized in that” but not in bold lettering. It is unclear if the bold lettering format has any meaning with regards to claims 1, 7an 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
In addition, claims 1-6 appear to claim a method but do not recite any positive method steps.  It's difficult to ascertain where the method steps are in the claim and how the method is positively recited.  Therefore, it is not clear what the method claimed requires.
Claims 1, 7, and 14 recite the limitations “characterized by” and “characterized in that”.  It is unclear what is required by said limitations.
Regarding claim 5, the limitation “wherein a brake disc of a disc brake installed at a steering knuckle assembly (38) is provided as the rotational body (30) for ascertainment of surface parallelism, axial perpendicularity and rotational surface runout of the brake disc relative to a caliper seat as the reference surface (11).” is not understood.  It is not clear if the claim requires a brake disk mounted at a steering knuckle, a steering knuckle, and/or a brake caliper seat.  The claim appears to positively provide a brake disk but the rest of the structural claims remain as unclear structural recitations.  It is not clear if the caliper seat, the steering knuckle and disk brake are required by the claim. 
Regarding claim 12, the limitation “wherein separate embodiments are provided for an axle assembly (36) with a continuous axle and for a steering axle assembly (38) for individual wheel suspension, respectively” is generally not understood.  It is not understood what is required by “separate embodiments are provided”.  It is not understood what the separate embodiments are.  Are they embodiments of the apparatus for ascertaining? Are they embodiments of other vehicular structure?
Regarding claim 13, the limitation “A calibrating device which includes a master adjuster comprising a planar surface dimensionally accurate to the required tolerance limits and parallel to the orientation of the rotational body (30), and which can be connected to the apparatus (1) according to claim 7, wherein the distance sensors (20, 22, 22', 24) and/or the connected evaluation device (40) can be aligned” is unclear. It is generally not understood what is required of claim 13.  It is unclear if the calibrating device is only required for the apparatus of claim 7. Is the calibrating device part of the apparatus of claim 7?
Regarding claim 14, it appears that claim 7 has been incorporated through a preliminary amendment into claim 14.  However, claim 14 depends from claim 13, which appears to depend from claim 7.  Therefore, it is unclear how the amendment to claim 14 further limits claim 7 from which it depends. 
Claim 14 is also unclear as it is not understood how the master adjuster is actively movable.  The limitation “wherein the master adjuster is connected….in an actively movable manner such that it can be pivoted into the measuring area of the distance sensors (20, 22, 22', 24) automatically and the apparatus (1) can be calibrated thereafter” is generally not understood.  What is active and what is automatic?  How are they active or automatic?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Xu et al. (US-6233533).
Regarding claim 1, Xu et al. discloses a method for ascertaining a positional deviation of a rotational body (100) capable of rotating about a rotation axis relative to a reference surface (at least 110), said rotational body comprising at least one first flat face (102 or 104), characterized by simultaneously ascertaining at least axial perpendicularity and rotational surface runout (abstract, col. 3, lines 33-49) of the first flat face of the rotational body (100), wherein at least two distance sensors (112-114 and/or 115/117) that are stationary with respect to the reference surface perform measurements perpendicular to and in the direction of the first flat face of the rotational body (col. 3, lines 12-26), wherein the distance sensors (112-114 and/or 115/117) transmit distances from the first flat face of the rotational body (100) ascertained at different points during rotation of the rotational body (100) to an evaluation device (118), wherein, based on the distances and taking into account the rotation angle of the rotational body (100), an axial perpendicularity and a rotational surface runout of the rotational body (100) can be ascertained in the evaluation device (col. 3, line 34- col. 4, line 12).
Regarding claim 2, Xu et al. discloses wherein at least one further distance sensor (fig 7, at least the respective other of 112-114) is provided which is oriented towards a second flat face (at least the respective other of 102/104) of the rotational body (100), so that a surface parallelism of the rotational body (100) can also be ascertained from the measured values of the further distance sensor (col. 3, lines 12-49).
Regarding claim 3, Xu et al. discloses wherein at least one distance sensor is provided as a laser measuring sensor (col. 3, lines 27-33).
Regarding claim 4, Xu et al. discloses wherein at least one distance sensor is provided as a capacitive proximity sensor (col. 3, lines 27-33).
Regarding claim 7, Xu et al. discloses an apparatus for simultaneously ascertaining axial perpendicularity and rotational surface runout (abstract) of a rotational body (100) capable of rotating about a rotation axis relative to a reference surface (110), said rotational body comprising at least one first flat face (102/104), characterized in that at least two distance sensors (112/114 and/115/117) are provided which are stationary with respect to the reference surface (110) and which have a measuring direction perpendicular (col. 3, lines 12-26) to and in the direction of the first flat face (102/104) of the rotational body (fig 7), wherein an evaluation device (118) is provided to which distances from the first flat face (102 or 104) of the rotational body (100) measured by the distance sensors (112-114 and/or 115/117) as well as a rotation angle of the rotational body (100) with respect to the reference surface (110) are transmitted, wherein the evaluation device (118) is configured such that it ascertains an axial perpendicularity and a rotational surface runout of the rotational body (100) from the transmitted values (col. 3, line 34- col. 4, line 12).
Regarding claim 8, Xu et al. discloses wherein at least one further distance sensor (fig 7, at least the respective other of 112-114) is provided which is oriented towards a second flat face (at least the respective other of 102/104) of the rotational body (100), so that a surface parallelism of the rotational body (100) can also be ascertained from the measured values of the further distance sensor (col. 3, lines 12-49).
Regarding claim 9, Xu et al. discloses wherein at least three distance sensors (112-1/114-1 fig 7) are provided to act on the first flat face (104) and two distance sensors (112-2/114-2) are provided to act on the second flat face (102) of the rotational body (fig 7).
Regarding claim 10, Xu et al. discloses wherein at least one distance sensor is provided as a laser measuring sensor (col. 3, lines 27-33).
Regarding claim 11, Xu et al. discloses wherein at least one distance sensor is provided as a capacitive proximity sensor (col. 3, lines 27-33).
Regarding claim 13, as broadly recited, Xu et al. discloses a calibrating device (figs 7 and 8, 118, computer, s102-s104, CNC turning center) which includes a master adjuster comprising a planar surface (110) dimensionally accurate to the required tolerance limits and parallel to the orientation of the rotational body (30), and which can be connected to the apparatus (fig 7) of claim 7 wherein the distance sensors (112/114/115/117) and/or the connected evaluation device (118) can be aligned (fig 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US-6233533) in view of McNaughton et al. (US-7437917).
Regarding claim 5, Xu et al. discloses as set forth above but lacks wherein the apparatus is installed at a disk brake and wherein the reference surface is a caliper. McNaughton et al. teaches wherein a brake disc (17) of a disc brake installed at a steering knuckle assembly (col. 4, lines 38-44, wherein the disk brake has been interpreted to be installed to a steering knuckle between and through the front wheels of the vehicle) is provided as the rotational body (17) for ascertainment of surface parallelism, axial perpendicularity and rotational surface runout of the brake disc relative to a caliper seat (at least one of 21 and/or 13, figs 1 and 2) as the reference surface.    
Regarding claim 6, Xu et al. discloses wherein at least three distance sensors (112-1, 112-2, 114-1, 114-2, 115, 117) are provided which are rigidly attachable to a seat (110) and can provide a measurement result to an evaluation device (118) during rotation of the brake disc (100). 
 Xu et al. lacks wherein the seat is a caliper. McNaughton et al. teaches wherein at least three distance sensors (23/25/27) are provided which are rigidly attachable to a caliper seat (21/13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to attach a measuring device/rotor test set up, i.e. sensors, to a brake caliper and disk brake to ascertain measurements for brake service at least in order to ease the process of brake rotor service by not requiring removal of the rotor from the disk brake and providing an economical and versatile rotor testing system applicable to on-vehicle testing as well as off vehicle testing (McNaughton col. 2, lines 42- 45).
Regarding claim 14, Xu et al. discloses as set forth above but lacks wherein the master adjuster is actively movable in a manner such that it can be pivoted into the measuring area.  McNaughton et al. teaches wherein in a rotor test set up. Master adjuster can be an actively movable manner such that it can be pivoted into the measuring area of the distance sensors (85, 87, 89, 91, 93 and 95) automatically and the apparatus can be calibrated thereafter (col. 5 lines 20-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an actively movable rotor test set up/pedestal at least to ease brake service by providing an economical and versatile rotor testing system applicable to on-vehicle testing as well as off vehicle testing (McNaughton col. 2, lines 42- 45).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                            

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657